        Case 3:20-cv-00086-WHA Document 1 Filed 01/02/20 Page 1 of 5



 1   Stephen D. Hibbard (State Bar No. 177865)
     sdhibbard@jonesday.com
 2   Matthew J. Silveira (State Bar No. 264250)
     msilveira@jonesday.com
 3   Dennis F. Murphy, Jr. (State Bar No. 301008)
     dennismurphy@jonesday.com
 4   JONES DAY
     555 California Street, 26th Floor
 5   San Francisco, CA 94104
     Telephone: +1.415.626.3939
 6   Facsimile: +1.415.875.5700

 7   Stephen J. Obie (pro hac vice application to follow)
     sobie@jonesday.com
 8   JONES DAY
     250 Vesey Street
 9   New York, NY 10281.1047
     Telephone: +1.212.326.3939
10   Facsimile: +1.212.755.7306

11   Attorneys for Defendant
     HDR GLOBAL TRADING LIMITED
12

13

14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16

17
     FRANK AMATO and RGB COIN LTD.,                     Case No. 3:20-cv-00086
18
                       Plaintiffs,                      DEFENDANT HDR GLOBAL
19                                                      TRADING LIMITED’S NOTICE OF
            v.                                          REMOVAL OF CIVIL ACTION
20
     HDR GLOBAL TRADING LIMITED,                        [28 U.S.C. §§ 1332, 1441(b) & 1446]
21   d/b/a BITMEX; ARTHUR HAYES; and
     DOES 1-10,
22
                       Defendants.
23

24

25

26

27

28
                                                                DEFENDANT HDR GLOBAL TRADING
                                                                   LIMITED’S NOTICE OF REMOVAL
          Case 3:20-cv-00086-WHA Document 1 Filed 01/02/20 Page 2 of 5



 1   TO THE CLERK OF COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. Sections 1332, 1441(b), and 1446,

 3   Defendant HDR Global Trading Limited (“HDR”), by and through its counsel of record, hereby

 4   removes to this Court the state court action described herein.

 5           Federal diversity jurisdiction exists under 28 U.S.C. Sections 1332 and 1441(b) because

 6   the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

 7   and is between citizens of different states and in which citizens or subjects of a foreign state are

 8   additional parties. HDR states the following grounds for removal:

 9   I.      INTRODUCTION

10           1.     On December 4, 2019, Plaintiffs Frank Amato and RGB Coin Ltd. (collectively

11   “Plaintiffs”) filed a Complaint against HDR and Arthur Hayes in the Superior Court of the State

12   of California for the County of San Francisco, styled Frank Amato and RGB Coin Ltd., Plaintiffs

13   v. HDR Global Trading Limited, d/b/a BitMEX; Arthur Hayes; and Does 1-10, Defendants, Case

14   No. CGC-19-581267. At the time of filing this Notice of Removal, the case was still pending in

15   the Superior Court of the State of California for the County of San Francisco. See 28 U.S.C.

16   § 1441(a).

17           2.     Plaintiffs appear to have made multiple attempts to serve HDR via a subsidiary,

18   ABS Global Trading Limited (“ABS”), which has an office located in San Francisco, California.

19   These attempts occurred as follows: (1) Hand-delivery on ABS on December 4, 2019; (2)

20   Federal Express mailing on December 5, 2019 to ABS; (3) USPS mailing from two different

21   California locations on December 5, 2019 to ABS; and (4) Hand-delivery on ABS’s Agent for

22   Service Corporate Creations Network Inc. in Marina Del Rey, California on December 6, 2019.

23   Plaintiffs also sent the Summons and Complaint via email on December 10, 2019 to

24   legal@bitmex.com.

25           3.     True and correct copies of the Complaint and all other documents sent to ABS

26   during Plaintiffs’ service attempts on HDR in this action are attached hereto as Exhibit A. See 28

27   U.S.C. § 1446(a).

28           4.     When a plaintiff files suit in state court but could have invoked the original
                                                                   DEFENDANT HDR GLOBAL TRADING
                                                     -2-              LIMITED’S NOTICE OF REMOVAL
           Case 3:20-cv-00086-WHA Document 1 Filed 01/02/20 Page 3 of 5



 1   jurisdiction of the federal courts, a defendant may remove the action to federal court. See 28

 2   U.S.C. § 1441(a).

 3            5.    Here, the matter in controversy exceeds the sum or value of $75,000, exclusive of

 4   interest and costs, and is between citizens of different states and in which citizens or subjects of a

 5   foreign state are additional parties. Therefore, this Court has federal diversity jurisdiction under

 6   28 U.S.C. Sections 1332 and 1441(b), and the action may be removed from the Superior Court of

 7   the State of California for the County of San Francisco.

 8   II.      JURISDICTION

 9            A.    Complete Diversity of Citizenship Exists and No Defendant Is a California
                    Citizen.
10

11            6.    Plaintiff Frank Amato is an investment professional who is a citizen of Ohio. See
12   Compl., Ex. A, ¶ 7. Plaintiff RGB Coin Ltd. is a limited liability corporation organized in Ohio.
13   See id. ¶ 8. Member interests in Plaintiff RGB Coin Ltd. are held by Plaintiff Amato and another
14   unnamed member, who is a citizen of Portugal. See id.
15            7.    Defendant HDR is a private, closely-held company incorporated in the Republic of
16   Seychelles. See id. ¶¶ 9-10. For purposes of 28 U.S.C. Sections 1332 and 1441(b), HDR’s
17   principal place of business is, and at the time of the Complaint’s filing was, in Hong Kong, where
18   HDR’s senior officers direct, control, and coordinate HDR’s activities.
19            8.    Further, the Simple Agreement for Future Equity (“SAFE”), attached as Exhibit 1
20   to Plaintiffs’ Complaint and underlying the breach of contract claim, is signed by Defendant
21   Arthur Hayes on behalf of HDR, a Seychelles corporation, with an address in the Seychelles. See
22   Compl., Ex. A. And although the SAFE states that it is governed by the laws of the State of
23   California (see id. at SAFE § 5(f)), it does not contain a corresponding forum selection clause.
24            9.    Defendant Arthur Hayes is alleged to be a “U.S. citizen” and to “regularly and
25   systematically conduct[] business in California and the U.S.,” including by allegedly “managing
26   and directing BitMEX’s San Francisco Bay Area-based operations.” See id. at ¶ 11. Absent from
27   the Complaint, however, are any allegations as to where Defendant Hayes is domiciled – whether
28   in California, another U.S. state, or in a foreign state – or any allegations that Defendant Hayes
                                                                   DEFENDANT HDR GLOBAL TRADING
                                                     -3-              LIMITED’S NOTICE OF REMOVAL
        Case 3:20-cv-00086-WHA Document 1 Filed 01/02/20 Page 4 of 5



 1   manages and directs BitMEX’s purported California-based operations from California. Plaintiffs’

 2   assertion that Defendant Hayes was a speaker at a conference in San Francisco in July 2018 does

 3   not affect the analysis. See id. at ¶ 11(a). In fact, Hayes is not domiciled in the United States.

 4             10.   Because HDR is incorporated in the Seychelles with its principal place of business

 5   in Hong Kong and Defendant Hayes is neither alleged to be nor is domiciled in California or

 6   Ohio, complete diversity of citizenship exists between non-California Defendants and the

 7   Plaintiffs. 1

 8             B.    The Amount in Controversy Exceeds $75,000.

 9             11.   The matter in controversy exceeds the sum or value of $75,000, exclusive of

10   interest and costs. See 28 U.S.C. § 1332(a). Although HDR disputes Plaintiffs’ allegations and

11   denies that Plaintiffs are entitled to any relief, HDR avers without prejudice to its defenses and

12   objections in this action that the amount in controversy exceeds the jurisdictional threshold based

13   on the allegations of Plaintiffs’ complaint, including Plaintiffs’ Prayer for Relief in which

14   Plaintiffs seek monetary damages “reasonably estimated to exceed $50,000,000,” injunctive

15   relief, disgorgement, constructive trust, attorneys’ fees, and punitive damages. Id., Prayer for

16   Relief.

17   III.      THE REQUIREMENTS OF 28 U.S.C. SECTION 1446 ARE MET

18             12.   Removal is timely. Without prejudice to its defenses and objections in this action,

19   including but not limited to the sufficiency of Plaintiffs’ service of process, HDR timely filed this

20   Notice of Removal within thirty days of the filing of the Complaint and Plaintiffs’ first attempt to

21   deliver the Complaint to ABS’s office in San Francisco, California. See 28 U.S.C. § 1446(b).

22             13.   Removal to this Court is proper. The Complaint was filed in the Superior Court of

23   the State of California for the County of San Francisco. This Court is part of the “district and

24   division within which such action is pending . . . .” 28 U.S.C. § 1446(a).

25             14.   Pursuant to 28 U.S.C. Section 1446(a), a “copy of all process, pleadings, and

26   orders” that Plaintiffs attempted to serve HDR with via ABS is attached to this Notice of

27             1
             In averring that Hayes is not a California citizen, HDR does not concede that service has
     been properly effected on either Hayes or it as necessary to invoke the limitation on diversity
28   removal under 28 U.S.C. Section 1441(b)(2).
                                                                   DEFENDANT HDR GLOBAL TRADING
                                                     -4-              LIMITED’S NOTICE OF REMOVAL
        Case 3:20-cv-00086-WHA Document 1 Filed 01/02/20 Page 5 of 5



 1   Removal as Exhibit A. HDR has not answered or otherwise filed a response to the Complaint.

 2          15.     Concurrent with the filing of this Notice of Removal, HDR served this Notice of

 3   Removal on Plaintiffs’ counsel of record, and will file a copy of this Notice of Removal with the

 4   Clerk of the Superior Court of the State of California for the County of San Francisco. See 28

 5   U.S.C. § 1446(d).

 6          16.     HDR has confirmed that Hayes consents to removal of this action to federal court.

 7   See 28 U.S.C. § 1446(b)(2)(A). This consent to removal is made without prejudice to Hayes or

 8   HDR’s defenses and objections in this action, including but not limited to the sufficiency of

 9   Plaintiffs’ service of process.

10   IV.    INTRADISTRICT ASSIGNMENT

11          17.     Pursuant to Northern District of California Civil Local Rules 3-2(d) and 3-5(b),

12   this case should be assigned to the San Francisco Division or the Oakland Division.

13          WHEREFORE, notice is given that this action is removed from the Superior Court of the

14   State of California for the County of San Francisco to the United States District Court for the

15   Northern District of California.

16   Dated: January 2, 2020                           JONES DAY
17

18                                                    By:/s/ Stephen D. Hibbard
                                                          Stephen D. Hibbard
19
                                                      Attorneys for Defendant
20                                                    HDR GLOBAL TRADING LIMITED
21

22

23

24

25

26

27

28
                                                                  DEFENDANT HDR GLOBAL TRADING
                                                    -5-              LIMITED’S NOTICE OF REMOVAL
